Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 28, 2019

                                       No. 04-18-00277-CV

                                   Susan Rebecca CAMMACK,
                                            Appellant

                                                  v.

  BANK OF AMERICA, N.A., Chase Bank, Bank of New York Mellon, Wells Fargo Bank,
                                 Appellees

                   From the 216th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 17695B
                       The Honorable Stephen B. Ables, Judge Presiding


                                          ORDER
        Appellee filed a letter requesting that this court paginate volume one of the clerk’s record
so that appellee could cite the record in its brief. Because appellee has filed its brief, the request
is now moot.


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court